
	
		I
		112th CONGRESS
		1st Session
		H. R. 524
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Quayle introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  provisions of the Patient Protection and Affordable Care Act that limit
		  distributions from medical-related tax-preferred accounts for medicines only if
		  the medicines are prescribed drugs or insulin and to repeal the increase in
		  additional tax on distributions from health savings accounts and Archer MSAs
		  not used for qualified medical expenses.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Consumer-driven Health Care
			 Act of 2011.
		2.Repeal of Patient
			 Protection and Affordable Care Act rule limiting distributions for medicine
			 qualified only if for prescribed drug or insulin
			(a)HSAsSubparagraph
			 (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by
			 striking the last sentence.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(c)Health Flexible
			 Spending Arrangements and Health Reimbursement
			 ArrangementsSection 106 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 Dates
				(1)Distributions
			 from savings accountsThe amendments made by subsections (a) and
			 (b) shall apply to amounts paid with respect to taxable years beginning after
			 December 31, 2010.
				(2)ReimbursementsThe
			 amendment made by subsection (c) shall apply to expenses incurred with respect
			 to taxable years beginning after December 31, 2010.
				3.Repeal of
			 increase in additional tax on distributions from HSAs and Archer MSAs not used
			 for qualified medical expenses
			(a)HSAsSection 223(f)(4)(A) of the Internal
			 Revenue Code of 1986 is amended by striking 20 percent and
			 inserting 10 percent.
			(b)Archer
			 MSAsSection 220(f)(4)(A) of such Code is amended by striking
			 20 percent and inserting 15 percent.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 distributions made after December 31, 2010.
			
